          IN THE UNITED STA TES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CHARLES DAVID EARWOOD
#2022033                                               PLAINTIFF

v.                    No. 3:18-cv-182-DPM

CITY OF MARION, ARKANSAS;
GARY KELLEY, Chief; DENNIS
BARNS, Chief; PHILLIP MORRIS
KELLEY; and DIANNE KELLEY                          DEFENDANTS

                          JUDGMENT
     Earwood's amended complaint is dismissed without prejudice.



                              D.P. Marshall fr.
                              United States District Judge
